
	
		II
		112th CONGRESS
		2d Session
		S. 3379
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2012
			Mr. Roberts (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To standardize the definition of the term small
		  business refiner for purposes of laws administered by the Environmental
		  Protection Agency.
	
	
		1.Short titleThis Act may be cited as the
			 Small Refiner Relief Act of
			 2012.
		2.Small business
			 refinerNotwithstanding any
			 other provision of law, for purposes of administering any law under the
			 jurisdiction of the Environmental Protection Agency (including a regulation
			 promulgated by the Administrator of the Environmental Protection Agency under
			 any such law after the date of enactment of this Act), the term small
			 business refiner shall mean, with respect to any taxable year, a refiner
			 of crude oil—
			(1)with respect to
			 which not more than 1,500 individuals are engaged in the refinery operations of
			 the business on any day during the taxable year; and
			(2)the average daily
			 domestic refinery run or average retained production of which for all
			 facilities of the taxpayer during any calendar year did not exceed 205,000
			 barrels.
			
